DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 8-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng (US 20200211154).
Regarding claim 1,  based on information of a subject positioned on an object in an environment, generating a data stream (Embedded fall-detection system 100 can use camera 102 to monitor human activities within a given space such as a room, a house, a lobby, or a hallway, and to capture video images and/or still images which can be used for fall analysis and prediction. (Ng: paragraph 54)); 
for the data stream, extracting features associated with a movement of the subject with respect to the object or the environment, wherein the movement is represented by spatio- temporal features 
generating a prediction associated with a likelihood of the movement based on the extracted features, and a risk profile of the movement based on a plurality of fall risk factors (Note that fall-detection module 110 can receive room layout information 126 from scene-segmentation module 112 and combine this information with received human keypoints 122 from pose-estimation module 106 and action labels 124 from action-recognition module 108 when making fall-detection decisions. (Ng: paragraph 98)); 
and applying the prediction and the risk profile to a rule base to perform an action (Subsequently, fall-detection module 110 can use at least the action labels/classifications 124 from action-recognition module 108 to distinguish dangerous actions from normal actions, and subsequently generate fall-detection output 140 including both a fall alarm 140-1 and a corresponding sanitized video clip 140-2 if a fall of the detected person can be confirmed. (Ng: paragraph 97)).

Regarding claim 2, wherein the information is sensed by at least one of a camera sensor and a motion sensor (Embedded fall-detection system 100 can use camera 102 to monitor human activities within a given space such as a room, a house, a lobby, or a hallway, and to capture video images and/or still images which can be used for fall analysis and prediction. (Ng: paragraph 54)).

Regarding claim 8, wherein the action comprises one or more of generating a signal for the subject, controlling a state of the object, and providing a command to an external resource to perform 

Regarding claim 9, wherein the subject is a person, the object is a bed or a chair, and the movement is the person falling from the bed or the chair (CNN 410 can further classify a fall prediction 406 into a set of actions related to a fall. In the embodiment shown in FIG. 4, these fall actions can include a “lying” action 414 and a “struggling” action 416. However, other embodiments of action-recognition module 400 can include additional actions or a different set of fall actions as the possible outputs of CNN 410. Separately, CNN 412 can further classify a normal prediction 408 into a set of actions related to a non-fall condition. In the embodiment shown in FIG. 4, these normal actions can include a “standing” action 418, a “sitting in chair” action 420, a “sitting on floor” action 422, a “bending” action 424, and a “squatting” action 426. (Ng: paragraph 85)).

Regarding claim 10, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 11, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 16, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 9 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Official Notice.
Regarding claim 3, Ng does not specifically disclose the claimed wherein the camera sensor comprises a depth sensor or a thermal sensor. Examiner takes Official Notice that it would be well known to one of ordinary skill in the art to use a thermal sensor in a camera sensor as they are commonly used in the art. Modifying Ng to use a thermal sensor would increase the overall capabilities of the system by providing additional means to detect movement. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ng according to Official Notice.

Allowable Subject Matter
Claims 4-7, 12-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689